Citation Nr: 0016774	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-34 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a cervical 
spine/neck disability.

4.  Entitlement to service connection for bilateral 
blepharitis.

5.  Entitlement to service connection for a psychiatric 
disability.

6.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to April 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO), 
dated in November 1994 and June 1996.


FINDINGS OF FACT

1.  A disability manifested by headaches was never diagnosed 
during service, and it is not shown that the veteran 
currently suffers from any such disability.

2.  A lower back disability was never diagnosed during 
service, and it is not shown that any such current disability 
is causally related to service.

3.  A cervical spine/neck disability was never diagnosed 
during service, and it is not shown that any such disability 
is causally related to service.

4.  It is not shown that the diagnosed bilateral blepharitis 
is causally related to service.

5.  The veteran is noted to have an inservice record of 
treatment for anxiety reaction and hysterical personality 
disorder, there is competent evidence of the current 
manifestation of a psychiatric disability, and there is 
evidentiary support for a finding that the current disability 
is causally related to service. 

6.  The veteran received medical treatment for skin 
conditions during service, there is competent evidence of the 
current manifestation of a skin condition in the file, and 
there is evidentiary support for a finding that the pre-
service skin disability was aggravated during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability manifested by headaches is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
lower back disability is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
cervical spine/neck disability is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
bilateral blepharitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).
 
5.  The claim of entitlement to service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a skin 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See, Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).  The third requirement 
can be satisfied by a statutory presumption that certain 
diseases that manifest within certain prescribed periods are 
related to service.  See, Caluza, at 506.

Generally, competent medical evidence is required to meet 
each of the three above cited elements.  However, for the 
second element, the kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail and VA is in fact 
precluded from further assisting the claimant in developing 
the claim.  See, 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
78, 81 (1990); and Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  On the 
other hand, when a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his or her claim.  38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

First Issue
Entitlement to service connection for a disability manifested 
by headaches:

The veteran contends that he is entitled to be service-
connected for a disability manifested by headaches, which he 
believes is causally related to service.

A review of the veteran's service medical records reveals an 
October 1981 complaint of headaches, especially after driving 
for one hour, and the pertinent impression of headaches, 
"unrelated to eyes."  The remaining portion of the 
veteran's service medical records, to include an April 1983 
report of medical examination for separation purposes, 
reveals no further complaints of headaches, nor a diagnosis 
of a disability manifested by headaches.

The post-service medical records in the file include the 
veteran's denials of ever having had, or currently having, 
frequent or severe headaches, in the reports of medical 
history that he filled out and signed in August 1984, June 
1988, and April 1992, normal neurological evaluations of the 
veteran on the same three dates, as well as a negative brain 
scan in March 1990, negative X-Rays of the skull in March 
1993, and a negative MRI of the brain, in March 1997.  
Additionally, it is noted that there is no competent evidence 
in the file showing that the veteran currently suffers from a 
disability manifested by headaches.

Insofar as none of the Caluza criteria have been met, the 
Board concludes that the claim of entitlement to service 
connection for a disability manifested by headaches is not 
well grounded.

Finally, the Board notes that it has not been demonstrated, 
nor suggested, that the veteran's application for service 
connection is incomplete, as the veteran has not reported 
that any additional, not yet of record, competent evidence 
exists that, if obtained, would establish a well-grounded 
claim for the disability at issue in this case.  Therefore, 
VA has no further duty to assist the veteran in developing 
his claim of entitlement to service connection for a 
disability manifested by headaches.  See, Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995); as well as 38 U.S.C.A. § 5103(a) (West 1991).

Second Issue
Entitlement to service connection for a lower back 
disability:

The veteran contends that he is entitled to be service-
connected for a lower back disability, which he believes is 
causally related to service.

A review of the veteran's service medical records reveals no 
evidence of any lower back problems, and no diagnosis of a 
lower back disability.

The post-service medical evidence in the file includes the 
reports of medical history that were produced in August 1984 
and June 1988, which reveal the veteran's denial of ever 
having had, or currently having, back trouble, as well as the 
reports of medical examination of the same dates, which 
reveal a negative clinical evaluation of the veteran's 
musculoskeletal system.

In a July 1994 statement, a private physician indicated that 
the veteran had a "history of no organic disease," that he 
had been "evaluated in our clinic during [the] last 3 
years," that he had presented with episodes of cervical and 
upper back muscle spasm[s], and that his laboratory and X-
Rays results had not revealed any abnormal findings.

An August 1994 Spanish statement from a private chiropractor 
clearly reveals several diagnoses, including neck pain, 
"radiculitis syndrone" [sic], and "pain [in] the thoracic 
spine."  The translation of this document has been deemed 
unnecessary because the diagnoses are easily understandable, 
and it is evident that the document does not offer any type 
of opinion regarding the most likely etiology of any of the 
diagnosed disabilities.

According to the report of a February 1996 VA "spine" 
examination, the veteran complained of "several years" of 
back pain, but denied a history of trauma.  He described the 
low back pain as occasional, and said that it was associated 
with "electricity" of the legs.  The examination was 
positive for severe muscle spasms in the lumbar and cervical 
paravertebral muscles, as well as for pain on motion on 
forward flexion of the cervical and lumbar spine.  The 
pertinent diagnoses were listed as "cervicolumbar" 
paravertebral myositis and bilateral trapezius myositis.  
("Myositis," according to the Court, refers to inflammation 
of a muscle.  Carroll v. Brown, 8 Vet. App. 128, 129 (1995).)
 
In a March 1995 statement, a private physician indicated that 
the veteran was being followed and was on treatment due to a 
possible diagnosis of myasthenia gravis, a condition that 
"causes weakness and fatigability."

The Board has been unable to find in the file competent 
evidence demonstrating a nexus, or causal relationship, 
between any current lower back disability and service.

As shown above, it appears that the veteran currently suffers 
from a lower back disability.  However, the Caluza criteria 
of an inservice incident, and a nexus, or causal 
relationship, between a present disability and service, have 
not been met.  Consequently, the Board concludes that the 
claim of entitlement to service connection for a lower back 
disability is not well grounded.

Finally, the Board notes that it has not been demonstrated, 
nor suggested, that the veteran's application for service 
connection is incomplete, as the veteran has not reported 
that any additional, not yet of record, competent evidence 
exists that, if obtained, would establish a well-grounded 
claim for the disability at issue in this case.  Therefore, 
VA has no further duty to assist the veteran in developing 
his claim of entitlement to service connection for a lower 
back disability.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); as well as 
38 U.S.C.A. § 5103(a) (West 1991).

Third Issue
Entitlement to service connection for a cervical spine/neck 
disability:

The veteran contends that he is entitled to be service-
connected for a cervical spine/neck disability, which he 
believes is causally related to service.

A review of the veteran's service medical records reveals no 
evidence of any cervical spine or neck problems, and no 
diagnosis of a cervical spine/neck disability.  In regard to 
the post-service evidence in the file, the Board refers the 
reader to the above discussion of the evidence pertaining to 
the issue of service connection for a lower back disability, 
to include the results of the February 1996 VA spine medical 
examination, revealing objective evidence of a cervical 
spine/trapezius disability.  The record also contains the 
results of a July 1991 private electroneuromyographic study, 
revealing no evidence of acute cervical radiculopathy or 
entrapment neuropathy; the results of March 1993 private X-
Rays of the veteran's cervical spine, revealing negative 
results including well-aligned and well-preserved vertebral 
bodies, disc spaces, and posterior elements; the results of a 
May 1995 private MRI of the cervical spine, revealing 
negative results including normal vertebral bodies and disc 
spaces, and normal spinal canal, dural sac and spinal cord; 
and the results of October 1995 private X-Rays, revealing an 
impression of straightening pattern of the cervical spine.

As shown above, it appears that the veteran currently suffers 
from a cervical spine/neck disability.  However, the Caluza 
criteria of an inservice incident, and a nexus, or causal 
relationship, between a present disability and service, have 
not been met.  Consequently, the Board concludes that the 
claim of entitlement to service connection for a cervical 
spine/neck disability is not well grounded.

Finally, the Board notes that it has not been demonstrated, 
nor suggested, that the veteran's application for service 
connection is incomplete, as the veteran has not reported 
that any additional, not yet of record, competent evidence 
exists that, if obtained, would establish a well-grounded 
claim for the disability at issue in this case.  Therefore, 
VA has no further duty to assist the veteran in developing 
his claim of entitlement to service connection for a cervical 
spine/neck disability.  See, Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995); as well as 
38 U.S.C.A. § 5103(a) (West 1991).

Fourth Issue
Entitlement to service connection for bilateral blepharitis:

The veteran contends that he is entitled to be service-
connected for bilateral blepharitis, which he believes is 
causally related to service.  ("Blepharitis" has been 
defined by the Court as inflammation of the eyelids.  Beaty 
v. Brown, 6 Vet. App. 532, 535 (1994).)

The aforementioned October 1981 service medical record 
reveals, in addition to complaints of headaches, complaints 
of blurred vision, objective findings of reddened lid 
margins, with discharge on cilia, and an impression of 
chronic blepharitis, bilaterally.  Additionally, the sclera 
of the veteran's left eye was noted to be reddened in March 
1983, but this symptomatology was attributed to an eye 
irritation/conjunctivitis.  No further complaints or 
objective findings related to a bilateral eye condition were 
thereafter recorded in the veteran's service medical records, 
to include at the time of the medical examination for 
separation, when the veteran's eyes were clinically evaluated 
as normal.

The veteran denied ever having had, or currently having, eye 
trouble, in the reports of medical history that he subscribed 
after service in August 1984 and June 1988, and his eyes were 
clinically evaluated as normal in the reports of medical 
examination of the same dates.  He reported eye trouble in 
the April 1992 report of medical history, and it was 
recommended, in the report of medical examination of the same 
date, that he be seen by an ophthalmologist, although it is 
noted that, again, his eyes were clinically evaluated as 
normal.

According to the record, bilateral blepharitis was again 
diagnosed in October 1995, approximately 14 years after the 
single inservice consultation for that condition.  This time, 
a VA slit-lamp examination of the veteran's eyelids revealed 
squamous blepharitis without ptosis, warranting a diagnosis 
of squamous blepharitis, greater on the right eyelid than on 
the left one.  A VA medical opinion on causation was shortly 
thereafter sought by the RO, and the following opinion was 
received, in June 1996:

Veteran was only seen in 1981 for 
complaints of headaches with incidental 
findings of reddened eyelid margins 
consistent with [a] diagnosis of 
Blepharitis.  In a clinical setting the 
word "chronic" connotes a process 
usually more than 1-2 weeks since onset.  
There is no indication in [the veteran's 
service medical records] of [a] recurrent 
or chronic problem related to 
Blepharitis.  In my estimation [the] 
treatment in service was for an acute 
[and] transitory Blepharitis having no 
relationship with [the] diagnosis of 
Squamous Blepharitis in 1995.

As noted from the above discussion, it is not shown that the 
diagnosed bilateral blepharitis is causally related to 
service, and, in fact, a medical expert has indicated, after 
reviewing the entire record, including the service medical 
records, that there is no causal relationship between the 
"acute [and] transitory" inservice finding of blepharitis 
in 1981 and the post-service diagnosis of squamous 
blepharitis that was rendered approximately 14 years later.  

Insofar as the Caluza criterion of a nexus, or causal 
relationship, between a current disability and service has 
not been met, the Board concludes that the claim of 
entitlement to service connection for bilateral blepharitis 
is not well grounded.

Finally, the Board notes that it has not been demonstrated, 
nor suggested, that the veteran's application for service 
connection is incomplete, as the veteran has not reported 
that any additional, not yet of record, competent evidence 
exists that, if obtained, would establish a well-grounded 
claim for the disability at issue in this case.  Therefore, 
VA has no further duty to assist the veteran in developing 
his claim of entitlement to service connection for bilateral 
blepharitis.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); as well as 
38 U.S.C.A. § 5103(a) (West 1991).

Fifth Issue
Entitlement to service connection for a psychiatric 
disability:

The veteran contends that he is entitled to be service-
connected for a psychiatric disability, which he believes is 
causally related to service.

The service medical records reveal one medical consultation 
in October 1982, at which time it was noted that the veteran 
had a prior ("June 81") record of anxiety reaction and 
hysterical personality disorder, with prescription of Valium.  
During this consultation, however, it was noted that the 
veteran denied any nervousness and auditory hallucinations, 
and had an appropriate and clear speech.  He also denied any 
problems with sleep and appetite.  The assessment was listed 
as a normal affect, with no evidence of a psychiatric 
disorder.

Regarding the above reference to a June 1981 "record," the 
Board notes that the veteran has explained that that is a 
reference to a June 1981 hospitalization at the Naval 
Hospital at Roosevelt Roads, in Ceiba, Puerto Rico.  
Unfortunately, the record shows that the RO's attempts to 
secure copies of the records reflecting said inservice 
hospitalization were unsuccessful, as a negative reply, dated 
on January 24, 1996, was obtained from that medical facility.

The service medical records show no further mental health 
consultations, and no objective evidence of the manifestation 
of a psychiatric disability, and it is noted that the veteran 
had a negative psychiatric evaluation on separation, in April 
1983.

The post-service competent evidence in the file pertaining to 
this issue includes an undated letter from a private 
psychologist who, after a review of the veteran's file, 
indicated that anxiety reaction was diagnosed during service, 
in Axis I, with an Axis II diagnosis of hysterical 
personality disorder.  In the psychologist's opinion, 
however, somatization disorder was the Axis II diagnosis that 
was warranted in this case.

According to a February 1996 VA psychological screening 
report, the veteran was a chronically distressed, tense, and 
anxious individual who had difficulty identifying and dealing 
with his emotional discomfort and tended to focus on his 
somatic sensations and symptoms.  The data gathered during 
this screening reportedly suggested diagnoses of conversion 
disorder, dysthymic disorder, and depersonalization disorder.

The report of an April 1996 VA mental disorders examination 
that was conducted by a board of three psychiatrists reveals 
complaints including episodes during which the veteran got 
"out of reality," episodes of poor sleep, insomnia, 
irritability, auditory hallucinations, fear of darkness, and 
crying spells.  This report also reveals an essentially 
negative objective evaluation, and diagnoses of conversion 
disorder, with dysthymia and anxiety features, in Axis I, and 
histrionic personality features, in Axis II, as well as a 
global assessment of functioning (GAF) level of 75.

As noted from the above discussion, the veteran was noted 
during service to have an inservice record of treatment for 
anxiety reaction and hysterical personality disorder, there 
is competent evidence of the current manifestation of a 
psychiatric disability, and it has been suggested that the 
current disability is causally related to service.  In view 
of this finding, the Board concludes that the claim of 
entitlement to service connection for a psychiatric 
disability is well grounded.

Sixth Issue
Entitlement to service connection for a skin disability:

The veteran contends that he is entitled to be service-
connected for a skin disability, which he believes is 
causally related to service.

The service medical records reveal medical treatment for acne 
vulgaris, tinea cruris and dermatitis.  They also reveal 
that, in October 1982, the veteran explained that he had been 
suffering from acne since age 11, and that the condition was 
"worse since on ship."  He thereafter was examined by VA in 
January 1996, at which time he reported a history of acne 
during adolescence which turned severe during service.  On 
examination, there was severe acne scarring, and the 
diagnoses were listed as status post acne vulgaris, and acne 
scarring.

As discussed above, the record shows that the veteran 
received medical treatment for skin problems during service, 
and there is competent evidence of the current manifestation 
of a skin disability, or disabilities.  Additionally, a 
liberal interpretation of the veteran's contentions of record 
leads the Board to find that the veteran also has suggested 
that there was aggravation of his pre-service skin disability 
during service.  In view of this finding, the Board concludes 
that the claim of entitlement to service connection for a 
skin disability is well grounded.


ORDER

1.  Service connection for a disability manifested by 
headaches is denied.

2.  Service connection for a lower back disability is denied.

3.  Service connection for a cervical spine/neck disability 
is denied.

4.  Service connection for bilateral blepharitis is denied.

5.  The claim of entitlement to service connection for a 
psychiatric disability is well grounded, and, to that extent 
only, the appeal is granted.

6.  The claim of entitlement to service connection for a skin 
disability is well grounded, and, to that extent only, the 
appeal is granted.

REMAND OF CLAIMS FIVE AND SIX

Entitlement to service connection for a psychiatric 
disability:

Because the claim of entitlement to service connection for a 
psychiatric disability is well grounded, VA has the duty to 
further assist the veteran in the development of his claim.  
In this case, it is noted that the question of whether the 
current psychiatric disability is causally related to service 
remains unanswered.  As noted earlier, the veteran was 
examined in 1996 by a VA psychologist and three VA 
psychiatrists, and psychiatric diagnoses were rendered.  
Unfortunately, an opinion regarding nexus was not furnished, 
and it needs to be obtained.

Additionally, the Board notes that, according to the February 
1996 VA psychological screening report, the veteran was 
"currently seeing a private psychiatrist who prescribes him 
Xanax and Prozac."  It appears that copies of the treatment 
records from this particular private psychiatrist are not of 
record, and an attempt to secure them should therefore be 
made.

Entitlement to service connection for a skin disability:

Because the claim of entitlement to service connection for a 
skin disability is well grounded, VA has the duty to further 
assist the veteran in the development of his claim.  In this 
case, it is noted that the question of whether the pre-
service skin disability was aggravated during service remains 
unanswered.  As discussed earlier in this decision, the 
veteran has acknowledged that he entered service already with 
a history of acne vulgaris, but he has also indicated that he 
believes that the condition became worse during service, 
hence raising the question of whether there was aggravation.  
Another VA medical examination should therefore be conducted, 
in order to obtain an answer to this question.

Finally, the Board notes that the file contains several 
documents in Spanish, some of them pertinent to at least the 
claim of service connection for a psychiatric disability.  
These documents should be translated.

In view of the foregoing, the above two matters are remanded 
for the following action:

1.  The RO should ask the veteran to 
provide the name and address of the 
private psychiatrist who, according to 
the January 1996 VA psychological 
screening report, has been prescribing 
him Xanax and Prozac, as well as the 
dates of treatment.  The veteran should 
also be asked to provide the RO with 
copies of the records reflecting said 
treatment or, in the alternative, to sign 
the required release form in order to 
authorize the RO to secure that evidence 
on his behalf.

Failures to respond or negative replies 
to any request must be noted in writing 
and also associated with the claims 
folder, and all leads should be followed 
to their natural conclusion.  Also, once 
obtained, the records should be 
associated with the file.

2.  After the above evidence has been 
secured, the RO should ask the VA 
psychiatrists who subscribed the April 
1996 VA mental disorders examination 
report to again review the file, to 
include the newly-received evidence 
reflecting private psychiatric treatment, 
as well as the veteran's service medical 
records.  Thereafter, they should be 
asked to submit an addendum to their 
report expressing their opinion as to 
whether any of the currently diagnosed 
psychiatric disabilities (other than 
those that are considered personality 
disorders, which, by regulation, cannot 
be service-connected) should be 
considered causally related to service.  
If the examiners feel that they need to 
re-examine the veteran, they should 
indicate so, and appropriate steps should 
be taken in that regard. 

The examiners should be reminded to 
thoroughly explain in the addendum the 
rationale for their opinions and 
conclusions, and the RO should make sure 
to associate the addendum with the file.

3.  The RO should also schedule the 
veteran for another VA medical 
examination of his skin, advising him, in 
writing, of the potential consequences of 
a failure to report for a medical 
examination.  Again, failures to respond 
or negative replies to any request must 
be noted in writing and also associated 
with the claims folder, and all leads 
should be followed to their natural 
conclusion.

The examiner should be asked to review 
the pertinent evidence in the file, to 
include the service medical records and 
the report of the January 1996 VA 
"skin" medical examination.  He or she 
should also be asked to thereafter 
examine the veteran, request, and 
interpret, for the record, any necessary 
tests and/or studies, and submit a 
comprehensive, legible report of medical 
examination that should include, as a 
minimum, the following information: 

 A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A list of all the dermatological 
diagnoses that are warranted in the 
present case.

C.  For each dermatological 
disability diagnosed, the examiner's 
opinion regarding its etiology.  If 
the disability preceded service, 
such as in the case of the diagnosed 
acne vulgaris, the examiner should 
indicate whether there is objective 
evidence of aggravation during 
service.

The examiner should be reminded to 
thoroughly explain in the examination 
report the rationale for his or her 
opinions and conclusions.

4.  The RO should also take all necessary 
steps to translate all the Spanish 
documents in the file that may be 
pertinent to the present matters.

5.  After all the above development has 
been accomplished, the RO should re-
adjudicate both claims on appeal.  
Thereafter, if at least one of the claims 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



